ON PETITION FOR MODIFICATION
PER CURIAM.
Following this court’s per curiam af-firmance without opinion of the judgment reviewed herein, the Public Defender filed his petition for rehearing or modification. We have considered said petition and find that the same has merit. Accordingly, we withdraw our earlier per curiam decision dated August 1, 1972, and substitute therefor the following.
Appellant seeks review of his judgment of conviction and sentence. The Public Defender was appointed to represent appellant on this appeal. In furtherance of his duties to.represent the appellant, the Public Defender reviewed the entire record on appeal and upon consideration thereof concluded that there was no reversible error. The Public Defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), wherein he stated his view that there was no error in the trial process and accompanied said brief with a motion to allow appellant to file his own brief raising such issues as he deemed meritorious.
Said motion was granted by the court and, although we granted appellant thirty days to do so, no brief has been filed by him. Accordingly, the court has considered the record on appeal and, finding no error therein, the judgment reviewed is
Affirmed.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ., concur.